SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

999
CA 11-00410
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


RALPH RINK, AS ADMINISTRATOR OF THE ESTATE
OF JOANNE RINK, DECEASED, AND RALPH RINK,
INDIVIDUALLY, CLAIMANT,

                      V                                             ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
------------------------------------------
EXCELLUS HEALTH PLAN, INC.,
INTERVENOR-RESPONDENT.
(CLAIM NO. 114132.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR DEFENDANT-APPELLANT.

BOND, SCHOENECK & KING, PLLC, ROCHESTER (SCOTT M. PHILBIN OF COUNSEL),
FOR INTERVENOR-RESPONDENT.


     Appeal from an order of the Court of Claims (Diane L.
Fitzpatrick, J.), entered April 20, 2010. The order granted the
motion of Excellus Health Plan, Inc. for leave to intervene.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for the reasons stated in the
decision at the Court of Claims.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court